BURNS, District Judge.
This Court adheres to the rule that motions for change of venue should be granted only when it is clearly established that, in the interests of justice, trial of a case should be had in a district other than that where suit is brought and venue is proper. The instant case appears to present one of the unusual situations where the motion should receive favorable consideration. The witnesses of neither plaintiff nor defendant reside at or near the Western District of Pennsylvania. The corporate residence of defendant became this district only by virtue of a merger in January, 1951. The witnesses of defendant, as well as the plant manufacturing the items in question, are located at or near Los Angeles. The additional inconvenience to plaintiff, if the case were to1 be tried in California, would appear to be insubstantial, while the convenience to defendant would be appreciably greater.